Citation Nr: 1729381	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  05-13 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation for the service-connected lumbar strain in excess of 10 percent since February 1977, 20 percent from August 1984, and in excess of 40 percent since September 16, 2003.  

2.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss disability. 

2.  Entitlement to an effective date earlier than June 8, 1993 for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had honorable active service from December 1975 to February 1977 with the United States Army.

This appeal comes before the Board of Veterans' Appeals (Board) from June 1977, May 2004, and July 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In the May 2004 decision, the RO increased the evaluation for the service-connected lumbar strain from 20 to 40 percent disabling, effective September 16, 2003, the date of claim, and continued the non-compensable rating for service-connected bilateral hearing loss.  In the July 2006 decision, the RO denied entitlement to an effective date earlier than June 8, 1993 for the grant of TDIU.  

In a February 2008 decision, the Board, in relevant part, denied an evaluation in excess of 40 percent for the Veteran's lumbar strain disability, denied a compensable evaluation for the bilateral hearing loss disability, and denied entitlement to an effective date earlier than June 8, 1993 for the grant of TDIU.  
The Veteran appealed the denial of service connection for the low back disability to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court granted a joint motion for partial remand and remanded the case to the Board for action consistent with the joint motion.  In an October 2011 decision, the Board remanded the issues for additional development, to include examinations, and translation of pertinent medical records from Spanish to English.

As to the evaluation of the Veteran's service-connected lumbar spine disability, the issue was the subject of a Board remand dated in July 1980.  Although increased ratings were subsequently assigned over the years, the record does not reflect any final Board decision on the question.  As such, the issue has been re-stated as reflected on the title page of this decision.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When the Board last reviewed the claim in October 2011 it noted that VA had a duty to assist the Veteran by obtaining the Veteran's complete Social Security Administration (SSA) records.  In this regard, the Board noted an SSA disability determination dated in 1977; however, it also noted that the record was devoid of contemporaneous SSA records.  Significantly, throughout the record and during the course of VA treatment, the Veteran has consistently reported that he has been unable to work since separation from active service due to his service-connected disabilities considered herein.  Further, he also indicated that he was in receipt of SSA disability benefits for his service-connected disabilities since that time.  Thus, the claim was remanded in order to obtain these records.  However, there is no indication of record that the AOJ made such request, nor are the SSA records of record.  As such records are potentially relevant to the Veteran's claim, they must be obtained from SSA on remand.  38 C.F.R. § 3.159(c)(2) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the increased rating claim for the service-connected lumbar strain, the Board also noted an August 2010 letter submitted by the Veteran's representative, in which she argued that a separate 10 percent evaluation should be assigned to account for the Veteran's diagnosis of spina bifida occulta.  Specifically, she argued that such diagnosis was a deformity of the vertebrae.  The Board noted that pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 in effect prior to 2003, a separate rating may be assigned for demonstrable deformity of vertebral body.  Upon remand, the Board directed the AOJ address this issue in the first instance.  Although the AOJ readjudicated this claim in June 2013 and April 2016 supplemental statements of the case, it failed to address whether a separate rating was warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5285 in effect prior to 2003, for the diagnosed spina bifida occulta.  Upon remand, this should be addressed by the AOJ in the first instance. 

With respect to the claim of entitlement to an effective date earlier than June 8, 1993 for the grant of TDIU, the Board finds that it is inextricably intertwined with the Veteran's pending claims for increased ratings.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  In this regard, the Board also notes that it is unclear whether the AOJ considered VA treatment records dated in February 1989 that were translated from Spanish to English and received in July 2014.  These records include an opinion from the Veteran's private physician noting a diagnosis of severe schizophrenia and the Veteran's report of chronic back pain.  The physician concluded that the Veteran was totally incapacitated to engage in competitive labor employment.  On remand, such records must be considered upon readjudication of these pending claims.    

Moreover, any development affecting the TDIU effective date issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an effective date earlier than June 8, 1993 for the grant of a TDIU on an extraschedular basis will also be remanded.  

For these reasons, the Board finds that the AOJ failed to substantially comply with the October 2011 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must once again remand these issues for compliance.

In addition, the most recent VA outpatient treatment records in the record are dated in February 2016 from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico.  On remand, ongoing relevant treatment records must be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2).   
Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington DC, for the following actions:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for his lumbar strain disability, as well as his bilateral hearing loss disability.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained, to include SSA medical records and determinations, as well as all VA outpatient treatment records since February 2016.  All attempts to secure this evidence must be documented in the record by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond. 

2.  After completion of the foregoing, (to include consideration of whether a separate rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5285 in effect prior to 2003, for the Veteran's diagnosed spina bifida occulta; and whether entitlement to an effective date earlier than June 8, 1993 for the grant of TDIU on a schedular basis is warranted), the AOJ should refer the 
claim of entitlement to an effective date earlier than June 8, 1993 for the grant of TDIU under 38 C.F.R. 
§ 4.16(b) to the Director of Compensation Service.  The AOJ should include in this referral a full statement as to the Veteran's service-connected disabilities, employment history, education and vocational attainment and all other factors having a bearing on the issue.

3.  The AOJ should also undertake any additional development deemed necessary.  

4.  After considering any additional evidence received and conducting any development deemed appropriate, readjudicate the increased rating claims for the service-connected lumbar strain and bilateral hearing loss disabilities, as well as entitlement to an effective date earlier than June 8, 1993 for the grant of TDIU on a schedular basis, and adjudicate the issue of entitlement to an effective date earlier than June 8, 1993 for the grant of TDIU, on an extraschedular basis.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




